Citation Nr: 1810874	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for scars, status post pilonidal cyst removals.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  New Jersey Department of Military and 
                                                Veterans' Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1978, which included service during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2015, the Board remanded this matter for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased disability rating in excess of 20 percent for his scars, status post pilonidal cyst removals.  See September 2010 Statement in Support of Claim; June 2011 VA Form 9.  More specifically, he contends he has two scars that are at times unstable and painful, and the frequency of these episodes has increased over time.  Id.; February 2011 Statement in Support of Claim; June 2011 Statement in Support of Claim; December 2013 Statement in Support of Claim.

The Board notes when the Veteran was initially granted service connection in July 2010, it was for a singular scar status post pilonidal cyst removal.  This scar was located at the midline of the sacral region.  See May 2010 Scars VA Examination Report; July 2010 Rating Decision.  Following another pilonidal cyst removal in February 2011, he developed a second scar in the left gluteal region.  See March 2011 Scars VA Examination Report; February 2011 VA General Surgery Follow-up Visit.

Despite the presence of two scars, when the Veteran was examined in November 2013, the VA examiner did not evaluate both scars.  November 2013 Scars/Disfigurement VA Examination Report.  Consequently, the Board found the November 2013 Scars/Disfigurement VA Examination Report was inadequate to adjudicate the claim, and the matter was remanded, in part, for another VA examination.  See August 2015 Board Decision.  

The Board's August 2015 remand directives instructed the VA examiner to identify and describe all scars attributable to the Veteran's pilonidal cyst removals.  The VA examiner was also asked to obtain measurements for each scar as well as un-retouched photographs.  While he underwent a VA examination in November 2017 in accordance with the remand directives, a review of the November 2017 Scars/Disfigurement VA Examination Report reveals, this VA examiner also did not identify and describe all scars.  As such, the Board finds there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As another matter, the Board notes that even though the VA examiner indicated photographs of the scars were provided, none have been associated with the claims file from this examination.

With regard to the issue of entitlement to TDIU, the Board finds it is inextricably intertwined with the aforementioned claim because the ultimate resolution of that claim could impact the Board's assessment of the Veteran's occupational impairment.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  As such, the issue of entitlement to TDIU must be held in abeyance until such time the above claim is resolved.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant, current VA treatment records for the Veteran from the Philadelphia VA medical center and its affiliated facilities. 

2. Associate any photographs taken of the Veteran's scars, status post pilonidal cyst removals, during the November 2017 VA examination with the claims file.  If there are no such photographs, the file should be documented accordingly. 

3. Once the first and second requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the current nature and severity of his scars, status post pilonidal cyst removals.

After reviewing the complete record, the examiner should:

a. Identify all scars attributable to his pilonidal cyst removals, to include the scar located at the midline of the sacral region, and the scar in the left gluteal region.

b. Describe each scar, to include the length, width, and area covered, and whether it is superficial or deep; linear or non-linear; stable or unstable; and unpainful or painful.

c. The examiner is asked to render an opinion regarding the severity, frequency, and duration of the flare-ups reported by the Veteran throughout the appeal period from February 2010 to the present. 

d. The examiner is asked to render an opinion regarding the resulting occupational impairment, if any.

e. In rendering an opinion, the examiner is asked to consider the Veteran's relevant lay statements of record, to include his February 2010, June 2011, and November 2013 Statements in Support of Claim.

f. In rendering an opinion, the examiner is asked to consider the Veteran's relevant VA treatment records throughout the appeal period from February 2010 to the present.

g. The examiner is asked that a complete rationale supporting any opinion rendered be provided.

4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

